UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2169



MARVIN GIOVANY ALVAREZ,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A94-432-201)


Submitted:   April 19, 2006                   Decided:   May 10, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, P.C., McLean, Virginia, for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Carol Federighi, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Marvin Giovany Alvarez, a native and citizen of El

Salvador, petitions for review of a final administrative removal

order.   Alvarez contends he was denied his right to due process

because he did not have a hearing before an immigration judge in

which he could challenge his removability.             We deny the petition

for review.

             Under 8 U.S.C. § 1228(b) (2000), an alien not lawfully

admitted for permanent residence who is convicted of an aggravated

felony   may     be   placed     in   expedited      administrative   removal

proceedings.      Under such expedited proceedings, aliens must be

allowed (1) reasonable notice of the charges; (2) the privilege of

being represented (at no expense to the government) by counsel;

(3) a reasonable opportunity to inspect the evidence and rebut the

charges; (4) a determination for the record that the individual

upon whom the notice is served is, in fact, the alien named in such

notice; and (5) a record maintained for judicial review.              Alvarez

does   not   claim    he   was   denied   any   of   the   protections   under

§ 1228(b).     We find these procedures comport with due process.         See

United States v. Rangel de Aguilar, 308 F.3d 1134, 1138 (10th Cir.

2002); United States v. Garcia-Martinez, 228 F.3d 956, 961 (9th

Cir. 2000); United States v. Benitez-Villafuerte, 186 F.3d 651,

656-57 (5th Cir. 1999).




                                      - 2 -
           The record does not support Alvarez’s claim that he was

in fact granted a hearing before an immigration judge.              Insofar as

Alvarez   declared   his    preference    to   have   a   hearing   before    an

immigration   judge,       the    Government    was   not    precluded      from

instituting Expedited Administrative Removal Proceedings.

           We further find Alvarez failed to show he was prejudiced

due to the alleged denial of due process.             See Rusu v. INS, 296

F.3d 316, 320-21 (4th Cir. 2002)

           Accordingly,      we   deny   the   petition     for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                     - 3 -